DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 9, 11-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phan (U.S. 2014/0052682 hereinafter Phan) in view of Sighart et al. (U.S. 2007/0106672 hereinafter Sighart) .
	As Claim 1, Phan teaches a method for generating a user-specific user interface, the method comprising: 
a learning phase (Phan (¶0027 line 1-3), training phase) comprising: 
presenting one or more pre-defined tasks to a user (Phan (¶0025, ¶0029 line 1-2, Claim 6, ¶0027 line 3-5, training participant record their labeled response), user’s sensory input is mapped to a labelled response (first task) for a particular media. A user labels the response in order to for the responses to be mapped to sensory input data (first task). The user in the training phase is the same as the user in the multimedia response phase.), the pre-defined tasks including pre-defined task features (Phan (¶0025), classification label includes strongly like, like, neutral, dislike and strongly dislike. Exact number and type of classification labels are varied), 
capturing user interaction features while the user completes the pre- defined tasks (Phan (¶0027 line 1-10), interaction features (user physical response) is recorded using sensors), 
capturing a user decision input indicative of a decision by the user on the one or more pre-defined tasks (Phan (¶0027 line 8-10), user’s emotion reaction is inputted by user), and 
creating a user-specific trust model that models the relationship between the pre-defined task features (Phan (¶0013 line 9-10), plurality of features (marker, timestamp) are associated with the task), the user interaction features and the user decision input (Phan (¶0025, ¶0029 line 1-2), user’s sensory input is mapped to a labelled response for a particular media); and 
an execution phase (Phan (¶0031), user performs classification of emotional response of a user to multimedia) comprising: 
evaluating the user-specific trust model on current task features associated with a current task performed by the user (Phan (¶0030, Claim 1), user-specific trust model (decision tree) is deployed to user’s device. Perceived response is classified based on user’s sensor data), where the device is the subject of the current task (Phan (¶0030, ¶0032 line 1-9, fig. 4 item 402), decision tree is deployed to individual smartphones. Multimedia is distributed to a user’s smartphone. Current task is the user’s reaction to the multimedia); and 
based on evaluating the user-specific trust model on the current task features (Phan (¶0032 line 10-13, Claim 1), user’s sensory input is analyzed for feedback such as enjoyment, dislike or apathy),
Phan may not explicitly disclose while Sighart teaches:
selectively including user interface elements into the user interface to thereby generate a user-specific user interface, wherein the user interface elements are graphical user interface, sale items, options and controls (Sighart (¶0097 line 1-2 and 8-16), user feedback is received .  	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify user interface of Phan instead be a recommendation interface taught by Sighart, with a reasonable expectation of success. The motivation would be to provide a personal recommendation when user uses the recommendation for the first time and no user profile exists; therefore, positive experienced is ensured (Sighart (¶¶0004-0005)).
	
	
	As Claim 2, besides Claim 1, Phan in view of Sighart teaches wherein the learning phase further comprises determining critical features from the pre-defined task features (Phan (¶0013 line 9-10), plurality of features (marker, timestamp) are associated with the task); and creating a user- specific trust model that models the relationship between the critical features (Phan (¶0013 line 9-10), plurality of features (marker, timestamp) are associated with the task), the user interaction features and the user decision input (Phan (¶0025, ¶0029 line 1-2), user’s sensory input to a labelled response).  

	As Claim 3, besides Claim 1, Phan in view of Sighart teaches wherein the one or more pre-defined tasks are presented to the user through a first user interface (Phan (¶0027 line 2-3), first user interface includes test media) and the current task features are provided through a second user interface (Phan (¶0032 line 1-3), second user interface includes media that the user’s reaction is evaluated).  

	As Claim 4, besides Claim 3, Phan in view of Sighart teaches wherein the first user interface is different from the second user interface (Phan (¶0027 line 2-3, ¶0032 line 1-3), first user interface includes test media while second user interface includes media that the user’s reaction is evaluated).  .

	As Claim 5, besides Claim 4, Phan in view of Sighart teaches wherein the first interface is associated with a first device and the second interface is associated with a second device, wherein the first device is different from the second device (Phan (¶0034 line 1-3), first user interface is user responses on different platform while second user interface is on a particular user device).  

	As Claim 6, besides Claim 1, Phan in view of Sighart teaches wherein the user interface comprises one or more of: 
graphical user interface (Phan (¶0027 line 1-4), user interface for training content and labeled response); 
a machine or device user interface; and 
an online shop interface.  

As Claim 9, Phan teaches a computer implemented method of predicting a decision of a user, the method comprising: 
receiving first task data based on user decisions associated with a first pre-defined task performed by the user (Phan (¶0025, ¶0029 line 1-2, Claim 6, ¶0027 line 3-5, training participants record their labeled response), user’s sensory input is mapped to a labelled response ; 
determining a reliability level based on the first task data (Phan (¶0029 line 11-16, fig. 3), decision tree in figure 3 is determined based on an algorithm to fit sensory data to classification model. Different threshold (reliability level) is displayed in figure 3 related to heart rate, skin conductance, gaze, shaking …); 
determining a reliability model for the user based on the reliability level (Phan (¶0029 line 11-16, fig. 3), a reliability model (decision tree) is displayed in figure 3); 
receiving second task data associated with a second task performed by the user (Phan (¶0032 line 1-5, Claim 1), user sensory data is evaluated for user reaction to the distributed multimedia (second task)), wherein the subject of the second task is a device (Phan (¶0030, ¶0032 line 1-9, fig. 4 item 402), decision tree is deployed to individual smartphones. Multimedia is distributed to a user’s smartphone. Second task is the user’s reaction to the multimedia); and 4Preliminary Amendment dated June , 202013106-93 U.S. National Phase of PCT/AU2018/051376 
Phan may not explicitly disclose while Signhart teaches:
predicting a decision of the user to control the device based on the reliability model and the second task data (Sighart (¶0097 line 1-2 and 8-16), user feedback is received about an item. A specific item element is updated to the list according to user feedback).  	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify user interface of Phan instead be a recommendation interface taught by Sighart, with a reasonable expectation of success. The motivation would be to provide a personal recommendation when user uses the recommendation for the first time and no user profile exists; therefore, positive experienced is ensured (Sighart (¶¶0004-0005)).

	As Claim 11, besides Claim 9, Phan may not explicitly disclose while Sighart teaches wherein the prediction of the user comprises predicting a decision of the user to control the device (Sighart (¶0097 line 1-2 and 8-16), user feedback is received about an item. A specific item element is updated to the list according to user feedback).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify user interface of Phan instead be a recommendation interface taught by Sighart, with a reasonable expectation of success. The motivation would be to provide a personal recommendation when user uses the recommendation for the first time and no user profile exists; therefore, positive experienced is ensured (Sighart (¶¶0004-0005)).

As Claim 12, besides Claim 9, Phan teaches further comprising determining first user decision data based on the first task data (Phan (¶0025, ¶0029 line 1-2), user’s sensory input is mapped to a labelled response for a particular media. First task data is when the model is trained).  

	As Claim 13, besides Claim 12, Phan teaches further comprising determining user behaviour data based on the first task data (Phan (¶0032 line 1-5), user sensory data is evaluated for user reaction).  

	As Claim 14, besides Claim 13, Phan teaches wherein determining the reliability model is based on the first task data (Phan (¶0032 line 1-5), user sensory data is evaluated for user reaction), the reliability level (Phan (¶0029 line 11-16, fig. 3), decision tree in figure 3 is , the first user decision data (Phan (¶0025, ¶0029 line 1-2), user’s sensory input is mapped to a labelled response for a particular media) and user behaviour data (Phan (¶0023 line 1-3), biometric sensory inputs).  

As Claim 15, besides Claim 9, Phan may not explicitly disclose while Sighart teaches further comprising predicting the reliability level (Phan (¶0029 line 11-16, fig. 3), a reliability model (decision tree) is displayed in figure 3) and predicting the user machine performance (Sighart (¶0097 line 8-12), machine performance is evaluated based on a threshold) and wherein an output of a computer system is changed based on one or more of: the predicted decision of the user; the reliability level; and the user-machine performance (Sighart (¶0097 line 1-2 and 8-16), user feedback is received about an item. A specific item element is updated to the list according to user feedback).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify user interface of Phan instead be a recommendation interface taught by Sighart, with a reasonable expectation of success. The motivation would be to provide a personal recommendation when user uses the recommendation for the first time and no user profile exists; therefore, positive experienced is ensured (Sighart (¶¶0004-0005)).

As Claim 16, Phan in view of Sighart teaches wherein changing the output of the computer system includes changing the user interface to manage the flow of information (Sighart .  

As Claim 17, besides Claim 9, Phan teaches wherein the reliability model for the user is constructed by supervised machine learning methods (Phan (¶0029 line 11-16, fig. 3), a reliability model (decision tree) is displayed in figure 3. Decision tree is a supervised machine learning method).  

	As Claim 18, besides Claim 17, Phan teaches where the inputs to the reliability model comprise one or more of: 
task parameters for a set of standard tasks; user behaviour based on the first task data; user decision based on the first task data; and reliability level based on the first task data (Phan (¶0029 line 11-16, fig. 3), a reliability model (decision tree) is displayed in figure 3).

As Claim 19, Phan in view of Sighart teaches further comprising receiving data representing physiological signals of the user and wherein the user behaviour includes physiological signals (Phan (¶0023 line 1-3), biometric sensor input).  

As Claim 20, Phan teaches a non-transitory computer readable medium including computer-executable instructions stored thereon- that when executed by a processor causes the processor (Phan (¶0010 line 6, fig. 1 item 130), processor and memory 130) to perform the method of claim 1. The rest of Claim 20 is rejected for the same reason(s) as Claim 1.

As Claim 21, Phan teaches a computer system for predicting a decision of a user, comprising: a processor (Phan (¶0010 line 6, fig. 1 item 130), processor). The rest of Claim 21 is rejected for the same reason(s) as Claim 9.
Response to Arguments
Claim rejections 35 U.S.C. §102:
	As Claim 9, Applicants argue that Phan does not disclose “the first task data based on user decisions associated with a first pre-defined task performed by the user” because Phan does not disclose “the user make decisions performing the pre-defined work of the task” (fourth paragraph of page 8 in the remarks).

    PNG
    media_image1.png
    189
    626
    media_image1.png
    Greyscale

	Applicants’ arguments are not persuasive Phan (¶0027 line 3-5) teaches that training participant record their labeled response.

As Claim 9, Applicants argue that Phan does not disclose “the second task data …” because second task data cannot be equivalent to “user sensory data evaluated for user reaction” (last paragraph of page 8 in the remarks).

    PNG
    media_image2.png
    134
    632
    media_image2.png
    Greyscale

	Applicants’ arguments are not persuasive because second task data is construed “the user sensory data” associated with a second task (user’s reaction to the multimedia). The user’s reaction to the multimedia is a task because it has to be done before the next step (Ex: sending feedback to middleware vendor) can be taken place.

Claim rejections – 35 U.S.C. §103:
	As Claim 1, Applicants argue that “feedback 165” is indicative of the emotional response to multimedia and sensor data and is not the pre-defined tasks required that the user complete work (last paragraph of page 10 in the remarks).

    PNG
    media_image3.png
    85
    623
    media_image3.png
    Greyscale

	Applicants’ arguments are not persuasive because Phan (¶0027 line 3-5) teaches that training participant record their labeled response. Examiner cited paragraph 0013 in Phan in order to highlight the type of labeled response might be entered in order to generate feedback 165. The current office action further clarifies to emphasize that the user has to record their labeled response as first task.

As Claim 1, Applicants argue that Phan does not teaches “user decision being inputted by the user” second paragraph of page in the remarks.

    PNG
    media_image4.png
    78
    609
    media_image4.png
    Greyscale

	Applicants’ arguments are not persuasive because Phan (¶0027 line 3-5) teaches that training participant record their labeled response.

Disclosure or Sighart:
	As Sighart, Applicants argue that claimed invention includes graphical user interface, radio button and switches (second paragraph of page 12 in the remarks).

    PNG
    media_image5.png
    192
    627
    media_image5.png
    Greyscale

	Applicants’ arguments are not persuasive because the features are not in the claim(s). Sighart discloses a playlist. The playlist meet the limitations graphical user interface in the Claims.
	Other arguments, if not already addressed, can be answered by above responses. Other independent/dependent Claims are not allowable for the same reason(s). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT HUY T NGUYEN whose telephone number is (571)270-7333. The examiner can normally be reached M-F: 11:00-7:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NHAT HUY T NGUYEN/Primary Examiner, Art Unit 2143